  

UNITED STATES DISTRICT COURT JAN 1.3 2020

EASTERN DISTRICT OF CALIFORNIA = Ded: 2
EASTE A N piston 5 PoALicon A

 

<a * ERC ——-s—
--’ UNITED STATES OF AMERICA, | No. 2:13-CR-00163-KJM
Plaintiff, .
OM. ORDER FOR RELEASE OF PERSON
. IN CUSTODY
YA CHOU LEE,
Defendant.

 

 

TO: THE UNITED STATES MARSHAL SERVICE

This is to authorize and direct you to release YA CHOU LEE;

Case No. 2:13-CR-00163-KJM, from custody for the following reasons:
__Release on Personal Recognizance

___Bail Posted in the Sum of $

Unsecured Appearance Bond ©

—o

Appearance Bond with 10% Deposit

Appearance Bond with Surety

Corporate Surety Bail Bond

X__ (Other): Time Served

Issued at Sacramento, California on | | K4 [ 2 , at 4 22S GWIn.

JO ZL

Unite@ States District Judge

 
